Citation Nr: 1516519	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  08-37 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, claimed as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In January 2010, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The Veteran and his wife also testified before a Decision Review Officer (DRO) of the RO in July 2012.  Copies of both hearing transcripts are associated with the claims file. 

In August 2010, the Board remanded the appeal to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the August 2010 Board Remand is included in the Duties to Notify and Assist section below.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 

FINDINGS OF FACT

1.  The Veteran has a current diagnosis of obstructive sleep apnea.  

2.  The Veteran is service-connected for diabetes mellitus.  

3.  The weight of the evidence of record does not establish that the Veteran's sleep apnea is proximately due to, or aggravated by, service-connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea as secondary to service-connected diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of the award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The RO provided notice to the Veteran in April 2008, prior to the initial adjudication of the claim in June 2008.  The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim of service connection for obstructive sleep apnea, including on a secondary theory of entitlement, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The April 2008 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service private treatment records, VA examination reports from May 2008 and January 2015, a June 2012 statement from the Veteran's private physician, and the Veteran's statements.  

As indicated above, the Veteran was afforded VA medical examinations in May 2008 and January 2015 in connection with his claim of service connection for obstructive sleep apnea.  38 C.F.R. § 3.159(c)(4) (2014).  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As indicated in the August 2010 Remand, the Board found the May 2008 VA examiner's opinion to be inadequate as it was not supported by sufficient rationale.  As such, the Board remanded the Veteran's claim of service connection for a new VA examination.  The Board finds that the January 2015 VA examination is adequate with regard to the claim of service connection for obstructive sleep apnea.  The opinions expressed within the January 2015 VA examination report considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In this case, obstructive sleep apnea is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) for these claim do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA examiner or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection Analysis

The Veteran contends that service connection is warranted for obstructive sleep apnea on a secondary theory of entitlement.  Specifically, the Veteran contends that obstructive sleep apnea was incurred as the result of his service-connected diabetes mellitus.  In several statements in support of the appeal, including testimony at the January 2010 Board hearing and July 2012 DRO hearing, the Veteran references medical evidence that documents obstructive sleep apnea as being more prevalent in individuals with diabetes mellitus than individuals without diabetes mellitus, which he contends tends to show that diabetes mellitus causes obstructive sleep apnea.  

The Veteran does not contend that the obstructive sleep apnea is directly related to service.  Likewise, the evidence of record does not suggest that the obstructive sleep apnea is directly related to service.  Service treatment records are silent for complaints of, a diagnosis of, or treatment for sleep apnea, as well as any complaints of symptoms of sleep apnea, such as sleep disturbances, snoring, or daytime drowsiness.  A March 2008 private polysomnographic study report reflects the earliest indication of obstructive sleep apnea contained in the record.  Moreover, the Veteran testified during the July 2012 DRO hearing that symptoms associated with sleep apnea began a few months prior to the March 2008 polysomnographic study.  See July 2012 DRO Hearing Transcript p. 4.  Accordingly, the Board will only address the theory of secondary service connection when deciding this issue, as this is the only theory raised by the Veteran or reasonably raised by the evidence of record.  

As stated above, service connection may be granted for a disability caused or aggravated by a service-connected disability.  See Allen, 7 Vet. App. at 448.  To prevail on the issue of secondary service connection, the record must show competent evidence of (1) a current disability, (2) a service-connected disability, and (3) a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.

The Board first finds that the Veteran has a current disability of obstructive sleep apnea.  Private polysomnographic study reports from March and May 2008 indicate moderate obstructive sleep apnea.  The diagnosis of obstructive sleep apnea was further confirmed by the May 2008 and January 2015 VA examiners.  

The Board next finds that the Veteran is service-connected for diabetes mellitus.  In a March 2006 rating decision, the RO granted service connection for diabetes mellitus associated with herbicide exposure, effective July 21, 2004.  

After a review of all the evidence of record, lay and medical, the Board finds, however, that the weight of the competent evidence demonstrates that the Veteran's obstructive sleep apnea is not caused or aggravated by service-connected diabetes mellitus.  As mentioned above, the Veteran has made several statements indicating that obstructive sleep apnea is related to diabetes mellitus, and therefore, is caused by diabetes mellitus.  The Veteran's primary contention is that medical literature documents a significantly higher incidence of sleep apnea in individuals with diabetes as compared to individuals without diabetes, which the Veteran contends indicates that there is a causal connection between diabetes and sleep apnea.  See e.g., March 2008 Statement; July 2008 Statement; January 2010 Board Hearing Transcript p. 9; July 2012 DRO Hearing Transcript p. 6.  The Veteran has not submitted the medical literature that he referenced in these statements, but instead contends that VA has already acknowledged the higher incidence of sleep apnea with individuals with diabetes.  See March 2008 Statement; May 2008 Statement.    

The Veteran submitted a June 2012 statement from his private physician.  The private physician opined that the Veteran's obstructive sleep apnea is more likely than not "secondary to his dysmetabolic syndrome, i.e. diabetes mellitus."  As rationale, the private physician indicated that the Veteran has had a significant weight gain since he was diagnosed with diabetes mellitus, and that this weight gain "is secondary to dysmetabolic syndrome, which results in hyperinsulinemia which often times causes weight gain."  While the private physician did not link the Veteran's weight gain to obstructive sleep apnea, the inference is as follows: diabetes mellitus (dysmetabolic syndrome) causes hyperinsulinemia; hyperinsulinemia causes weight gain; weight gain causes obstructive sleep apnea.  

In contrast to the Veteran's contentions, two VA examiners provided negative nexus opinions regarding secondary service connection.  The May 2008 VA examiner noted the Veteran's contentions that there was a relationship between obstructive sleep apnea and diabetes mellitus, but opined that there was "absolutely no relationship" between the Veteran's obstructive sleep apnea and service-connected diabetes mellitus.  The VA examiner further indicated that both conditions occur in individuals who are overweight, but that commonality does not indicate that diabetes mellitus causes obstructive sleep apnea.  

As mentioned above, in the August 2010 Remand, the Board found the May 2008 VA examiner's opinion to be supported by insufficient rationale.  As such, the Board requested another VA examination, which was performed in January 2015.  The January 2015 VA examiner opined that the Veteran's obstructive sleep apnea is less likely than not secondary to, or aggravated by, service-connected diabetes mellitus.  As rationale, the VA examiner indicated that "there is no general consensus regarding [a] relationship in the medical community, nor is there significant evidence at this point to support a direct causal link between these two disease processes."  

In addition, the January 2015 VA examiner reviewed the June 2012 statement from the Veteran's private physician.  The VA examiner indicated that the private physician failed to address additional risk factors for the development of both weight gain and sleep apnea.  Specifically, the VA examiner indicated there are additional risk factors of advancing age, diet/caloric intake, and degree of exercise activity that contribute to weight gain, and although "dysmetabolic syndrome may be involved with weight gain, there is no evidence to suggest that it is [the] predominant [factor] in this veteran with a complex medical history and a multitude of other risk factors."  The VA examiner further indicated that there is "no evidence to suggest that the obstructive sleep apnea in this veteran was caused (or aggravated) in part or predominantly by weight gain," explaining that there are "a multitude of risk factors for the development of obstructive sleep apnea, including but not limited to anatomical and structural abnormalities in the face, neck, mouth, and pharynx completely unrelated to weight gain."  

In cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993), the Court stated:


The probative value of medical opinion evidence is based on the medical expert's personal knowledge of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown. 7 Vet. App. 429, 433 (1995).  The VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.  

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiner and whether or not, and the extent to which, the examiner reviewed prior clinical records and other evidence.  Gabrielson, 7 Vet. App. at 40.  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean, 13 Vet. App. at 448-49.  

While the Board acknowledges that review of the claims file is not required, a medical examiner's review of the claims file may heighten the probative value of an opinion, as the claims file generally contains all documents associated with a veteran's disability claim, including not only medical examination reports and service treatment records, but also correspondence, raw medical data, financial information, RO rating decisions, Notices of Disagreement, material pertaining to claims for conditions not currently at issue, and Board decisions disposing of earlier claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Here, the Board has taken the medical opinions, both favorable and unfavorable to the Veteran's claim, into consideration and finds that the opinion provided by the January 2015 VA examiner is more probative than that provided by the Veteran's private physician.  The June 2012 opinion from the Veteran's private physician appears to provide positive support to the Veteran's claim; however, the Board finds the rationale behind this opinion to be insufficient.  

The Veteran's private physician indicated that the Veteran had a significant weight gain following the diagnosis of diabetes mellitus, and implied that this significant weight gain directly resulted in the Veteran's sleep apnea.  An August 2000 private treatment record provides the first indication in the record of a diagnosis of diabetes mellitus, and indicates the Veteran was obese with a weight of 242 pounds.  This weight is mentioned in the June 2012 private physician's statement as the Veteran's weight at the time of the initial diagnosis of diabetes mellitus.  The March 2008 private polysomnographic study report indicates the Veteran's weight was 260 pounds.  The Veteran's private physician indicated that this 18-pound weight gain was significant, and a direct cause in the Veteran developing sleep apnea.  However, private treatment records between August 2000 and June 2005 indicate that the Veteran's weight fluctuated between a low of 238 pounds and a high of 264 pounds, with three recorded weights at or above 260 pounds (April 2003, December 2004, and April 2005), at least three years prior to it was determined the Veteran had obstructive sleep apnea.  The only notation in these private treatment records of a sleep disturbance was a June 2005 treatment record that noted the Veteran's complaints of insomnia, which the private physician indicated may be related to a mental health condition.  The lack of symptoms associated with sleep apnea contemporaneous with the weight gain documented between 2003 and 2005 is consistent with the Veteran's statements that he only began to notice symptoms of daytime sleepiness a few months prior to the March 2008 sleep study.  See July 2012 DRO Hearing Transcript p. 4.  Therefore, while the Veteran's private physician attributes the Veteran's sleep apnea to a significant weight increase, the Board finds the private physician's opinion unsupported by sufficient rationale as to why the onset of sleep apnea occurred three years following the weight gain.  Moreover, while the private physician attributed the Veteran's weight gain to hyperinsulinemia caused by his diabetes mellitus, the private physician failed to address the additional risk factors for weight gain as highlighted by the January 2015 VA examiner, notably advancing age, diet/caloric intake, and degree of exercise activity.  

In contrast, the January 2015 VA examiner's opinion that the Veteran's sleep apnea is not caused by, or aggravated by, his diabetes mellitus is supported by adequate rationale.  The VA examiner indicated that there is no significant evidence that indicates a causal relationship between diabetes mellitus and obstructive sleep apnea.  The VA examiner also indicated that the Veteran demonstrated a number of risk factors for weight gain, and there is no evidence suggesting that dysmetabolic syndrome was the predominant factor in the Veteran's weight gain.  The VA examiner further indicated that there is no evidence that the Veteran's weight gain caused or aggravated, either predominantly or in part, the Veteran's sleep apnea.  The VA examiner indicated that he based his opinion on the Veteran's history, physical examination, review of the claims file, and review of current medical literature.  The Board finds that the VA examiner's medical opinion is based on a more comprehensive review of the Veteran's medical history and current complaints.  As such, the VA examiner's opinion is more probative than the opinion provided by the Veteran's private physician.  

The Board acknowledges the Veteran's statements indicating a relationship between diabetes mellitus and obstructive sleep apnea.  The Board finds the Veteran competent to report symptoms associated with sleep apnea, such as daytime drowsiness.  See Layno, 6 Vet. App. 465, 469.  However, the Board finds that the etiology of sleep apnea, and its relationship to diabetes mellitus, falls outside the realm of common knowledge of a layperson, and thus, the Veteran is not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4; see also Kahana, 24 Vet. App. 428, 438.  As such, the Board affords the Veteran's lay statements regarding etiology of obstructive sleep apnea little probative weight.  Moreover, even assuming the Veteran's statements are correct that current medical literature documents a higher incidence of sleep apnea in individuals with diabetes mellitus, this would only establish a correlational relationship, not a causal relationship as required for a claim of secondary service connection.  The January 2015 VA examiner specifically addressed this contention indicating that some isolated studies have suggested an association between diabetes mellitus and sleep apnea, but there is no consensus regarding the extent of this relationship and no indication it is a causal relationship.  

Based on the above, the Board finds that the weight of the competent and credible evidence demonstrates that obstructive sleep apnea was not caused or aggravated by the Veteran's service-connected diabetes mellitus.  The January 2015 VA examination and opinions therein are competent and probative medical evidence and are supported by adequate rationale.  The VA examiner was informed of the pertinent evidence, including the Veteran's own reported history and complaints, reviewed the available claims file and current medical literature, and fully articulated the opinions; therefore, the Board finds that the weight of the lay and medical evidence of record is against a finding of a causal relationship between service-connected diabetes mellitus and the Veteran's obstructive sleep apnea.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for obstructive sleep apnea as secondary to service-connected diabetes mellitus, and the claim must be denied.  Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for obstructive sleep apnea as secondary to service-connected diabetes mellitus is denied.  


____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


